Citation Nr: 0534580	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  01-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to April 21, 1970, for 
a grant of service connection for psychiatric disability on 
the theory that a March 1960 rating decision involved grave 
procedural error and was therefore not final.


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active service from January 1951 to October 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was before the Board in April 2002, at 
which time the appeal was denied.  The appellant appealed the 
Board's April 2002 decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  By 
Order dated February 6, 2003, the Court vacated the Board's 
April 2002 decision and remanded the case back to the Board 
for further action pursuant to a January 2003 Joint Motion 
for Remand by VA and the appellant.  In October 2004, the 
issue on appeal was before the Board when it was remanded to 
cure a procedural defect.  


FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for psychiatric disability was received in 
December 1959 and was denied by a March 1960 rating decision 
from which the veteran did not appeal.

2.  A request to reopen the psychiatric disability claim was 
denied by rating decision in March 1967, and the veteran 
appealed to the Board; in a July 1967 decision, the Board 
found that the claim had not been reopened.

3.  The veteran filed another request to reopen his claim of 
entitlement to service connection for psychiatric disability 
on April 21, 1970, and service connection for psychiatric 
disability was subsequently granted by Board decision in June 
1971.

4.  Entitlement to an effective date prior to April 21, 1970, 
for the grant of service connection for an acquired 
psychiatric disability, on the basis of clear and 
unmistakable error, was effectively denied by the Board in a 
February 1973 decision and by final rating decisions in 
December 1993, March 1994, and June 1995.

5.  Reconsideration of the Board's July 1967 and February 
1973 decisions was denied in December 1996.

6.  A December 1996 Board decision denied the veteran's claim 
of clear and unmistakable error in the March 1960 rating 
decision.

7.  A September 1999 Board decision found that the July 1967 
and February 1973 Board decisions did not involve clear and 
unmistakable error.

8.  Hayre v. West, 188 F.3d 1323 (Fed. Cir. 1999) has been 
overturned by the subsequent decision of Cook v. Principi, 
318 F.3d 1334 (Fed. Cir. 2002).


CONCLUSIONS OF LAW

1.  The finality of the March 1960 rating decision which 
denied entitlement to service connection for psychiatric 
disability was not abrogated by grave procedural error in 
connection with that decision. 38 U.S.C.A. § 7105(c) (West 
2002); Hayre v. West, 188 F.3d 1323 (Fed. Cir. 1999), Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).

2.  The criteria for entitlement to an effective date prior 
to April 21, 1970, for a grant of service connection for 
psychiatric disability have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a October 2004 
VCAA letter and the statement of the case have collectively 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the October 2004 VCAA letter the appellant was 
advised of the types of evidence VA would assist in obtaining 
as well as the appellant's own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
October 2004 regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letter implicitly notified 
the appellant that he should submit any pertinent evidence in 
his possession.  In this regard, he was advised to identify 
any source of evidence and that VA would assist him in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available pertinent records, in service, 
private, and VA, have been obtained.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue being adjudicated by this 
appeal.  The Board finds that no further action is required 
by VA to assist the veteran with the claim.

Factual Background

The veteran has claimed entitlement to an effective date 
prior to April 21, 1970, for the grant of service connection 
for psychiatric disability which is currently diagnosed as 
schizophrenia.  Over the years, the veteran has advanced a 
number of challenges to various rating decisions and Board 
decisions.  A summary of the procedural history of this case 
follows.

In October 1955, following his separation from service in 
October 1954, the veteran submitted a claim for service 
connection for seed warts on his feet and an ulcerated 
stomach.  VA requested the veteran's service medical records 
and records from two physicians whom he had identified, as 
well as records from a service department hospital identified 
by the veteran.  Several service medical records were 
received with a report that no additional medical records 
were found.  In May 1956, VA wrote to the veteran, advising 
him that because he had failed to report for an examination 
as scheduled, it was unable to determine the nature and 
severity of his claimed disabilities and that, therefore, his 
claim was denied.  He was also advised that if notice of the 
examination had not reached him in time for him to report for 
the examination or if he later wished to reopen his claim and 
was willing to report for such an examination, he should 
communicate with VA.  The veteran did not file an appeal from 
this determination.  See generally 38 U.S.C.A. § 7105.

No further communication was received from the veteran until 
December 1959, when he submitted a claim for service 
connection for anxiety.  A VA psychiatric examination was 
conducted in March 1960.  A rating decision in March 1960 
denied service connection for psychiatric disability.  The 
veteran was notified of that decision and did not file an 
appeal.

In February 1967, the veteran again requested service 
connection for a psychiatric disorder.  A rating decision in 
March 1967 found that no new evidence had been submitted to 
furnish a basis for service connection for a neuropsychiatric 
disorder.  The veteran appealed the March 1967 determination 
to the Board.  In a July 1967 decision, the Board set forth 
the pertinent evidence of record, noted the finality of the 
1960 decision, and found that the evidence submitted since 
that decision did not establish a new factual basis so as to 
warrant revision of that decision.

Rating decisions in May 1969 and November 1970 again 
determined that no new factual basis for service connection 
for a psychiatric disorder had been shown.  The veteran 
appealed the November 1970 decision to the Board.  Based 
primarily on a medical opinion received in May 1971, the 
Board granted service connection for a neuropsychiatric 
disorder in a June 1971 decision.  A rating decision in July 
1971 effectuated the Board's grant of service connection for 
anxiety neurosis, and an October 1971 rating decision made 
the grant of service connection effective from April 21, 
1970, the date of receipt of the veteran's application to 
reopen his claim.  The veteran was notified of that decision 
and did not appeal.

In a February 1973 decision, the Board denied an appeal on 
the issues of an increased rating for the service-connected 
psychiatric disability and an earlier effective date for the 
grant of service connection, finding that the March 1960 and 
"March" (May) 1969 rating decisions did not involve clear and 
unmistakable error and that the Board's decisions in July 
1967 and June 1971 did not involve obvious error.

Communication from the veteran's then representative in June 
1993 raised the issue of clear and unmistakable error in the 
March 1960 rating decision that denied service connection for 
a psychiatric disorder.  A December 1993 rating decision 
discussed the evidence that was of record in March 1960 and 
the procedural aspects of the case at that time and found 
that the March 1960 rating decision was not clearly and 
unmistakably erroneous in denying service connection for a 
psychiatric condition.  In March 1994, the veteran's 
representative filed a notice of disagreement with that 
determination.  In the notice of disagreement, the veteran's 
representative contended that the March 1960 VA examination 
report contained a misstatement of material fact and was not 
in accordance with VA's Physician's Guide for Disability 
Evaluation Examinations.  The representative also argued that 
the RO erroneously used that inadequate examination to be 
used for rating purposes.  The veteran's attorney expressed 
similar arguments at a personal hearing in September 1994.  A 
statement of the case in March 1994 and a supplemental 
statement of the case in June 1995 addressed the allegations 
of clear and unmistakable error and continued to deny the 
claim.

The matter then came to the Board and in a December 1996 
decision, the Board found that there was no issue presented 
for appellate consideration.  The Board noted that the United 
States Court of Appeals for Veterans Claims (Court) had 
repeatedly held that a claim of clear and unmistakable error 
cannot be endlessly reviewed.  Once there is a final decision 
on a particular claim of error, that particular claim may not 
be raised again; it is res judicata.  Russell v. Principi, 3 
Vet. App. 310 (1992) (en banc); Olson v. Brown, 5 Vet. App. 
430, 433 (1993); Talbert v. Brown, 7 Vet. App. 353 (1995).  
Accordingly, the Board held that the 1973 Board determination 
that clear and unmistakable error was not present in the 
March 1960 rating decision was administratively final and 
that, therefore, the appellant could not again raise that 
issue.

In a communication received in March 1998, the veteran's 
attorney at that time filed a brief in which he again 
requested review of the March 1960 rating decision for clear 
and unmistakable error.  The brief cited the recently enacted 
legislation codified at 38 U.S.C.A. § 7111, providing for 
review of prior Board decisions for clear and unmistakable 
error, and requested that the veteran's prior appeal be 
reinstated.  By a decision in September 1999, the Board held 
that the Board's July 1967 and February 1973 decisions did 
not contain CUE and that the Board's February 1973 decision 
finding no CUE in the March 1960 rating decision was res 
judicata on the claim of CUE in that rating decision.

Analysis

The Board first reiterates that the prior finding of no CUE 
in the March 1960 rating decision is res judicata on that 
issue.  Likewise, the September 1999 Board decision finding 
that CUE was not involved in the Board's July 1967 and 
February 1973 decisions is also res judicata.

The veteran has argued that the March 1960 rating decision 
which denied service connection for a psychiatric disability 
was not final based on the holding of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in Hayre 
v. West, 188 F.3d 1323 (Fed. Cir. 1999).  In that particular 
case, VA did not follow through to obtain service medical 
records specifically requested by the claimant and failed to 
advise the claimant of the deficiency.  The Hayre decision 
essentially found that the prior rating decision in that case 
was not final because it involved grave procedural error.  

However, in the subsequent decision of Cook v. Principi, 318 
F.3d 1334 (Fed. Cir. 2002), the Federal Circuit found that 
there were only two statutory exceptions to the rule of 
finality of VA decisions: (1) 38 U.S.C. § 5108, which 
provides that the Secretary must reopen a claim "[i]f new and 
material evidence [regarding the claim] is presented or 
secured;" and (2) 38 U.S.C. §§ 5109A and 7111, which provide 
for the revision, respectively, of RO and Board decisions on 
the grounds of CUE.  The Federal Circuit found that there was 
nothing in the legislative history of these or any other 
pertinent statutes which indicated that Congress intended to 
allow additional exceptions to the finality of VA decisions 
based upon "grave procedural error."  The Federal Circuit 
also noted that "[t]he purpose of the rule of finality is to 
preclude repetitive and belated readjudication of veterans' 
benefit claims.  Congress knew how to create exceptions to 
the finality of VA decisions, and it explicitly did so in two 
circumstances . . . . Applying the familiar canon of 
expressio unius est exclusio alterius ['the expression of one 
thing is the exclusion of another'], we conclude that 
Congress did not intend to allow exceptions to the rule of 
finality in addition to the two that it expressly created."  
Consequently, the en banc court held that Hayre was overruled 
to the extent that it created an additional exception to the 
rule of finality applicable to VA decisions by reason of 
"grave procedural error."  "If additional exceptions to the 
rule of finality in 38 U.S.C. § 7105(c) are to be created, 
i[t] is for Congress, not this court, to provide them."  
Because the theory upon which the veteran bases his argument 
of grave procedural error has explicitly been overruled, the 
Board finds that the veteran's appeal must be denied.

The veteran also appears to challenge the adequacy of the 
March 1960 VA examination.  The Board notes that many of the 
contentions advanced with regard to the examination appear to 
express disagreement with how the medical findings were 
evaluated by the examiner in reaching a diagnosis.  To that 
extent, such a challenge goes more to a clear and 
unmistakable error argument which is precluded by res 
judicata.

To the extent that the veteran challenges the March 1960 
examination on the basis that the examiner did not have 
access to the veteran's medical records, the Board finds that 
such an argument cannot withstand judicial scrutiny after the 
Hayre case's exception to the finality rule due to grave 
procedural error was overturned by the Court.  To the extent 
that the veteran's arguments regarding the examination 
otherwise challenge the March 1960 rating decision, the Board 
believes that such an attack is precluded in view of the 
prior final decisions finding no CUE in the March 1960 rating 
decision.

Finally, the veteran appears to also challenge a May 1956 
denial of service connection claims based on seed warts on 
the feet and an ulcerated stomach.  The same grave procedural 
error argument is raised with regard to this decision and the 
Board finds that this argument must also fail due to the 
holding in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  
The Board further notes that the May 1956 decision did not 
involve any claim for psychiatric disability.  A Veteran's 
Application for Compensation or Pension (VA Form 8-526) 
received in September 1955 only referenced seed warts and an 
ulcerated stomach.  There was no mention of any psychiatric 
disorder.  It would appear, therefore, that the May 1956 
decision is not relevant to the issue presently before the 
Board which involves entitlement to an earlier effective date 
for psychiatric disability.  The Board finds that the 
September 1955 VA Form 8-526 did not constitute either a 
formal or informal claim for benefits based on psychiatric 
disability.  See generally 38 C.F.R. §§ 3.151, 3.157.  There 
was no express claim based on psychiatric disability, nor was 
any such claim implicit in the veteran's references to seed 
warts or an ulcerated stomach.  If the veteran is arguing 
that a claim for anxiety was implicit in service medical 
records showing treatment for such disorder, the mere 
presence of medical evidence of a disability does not show an 
intent on the veteran's part to seek service connection and 
therefore does not constitute a claim.  VA is not required to 
conjure up issues not raised by the claimant.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998). 

In sum, the Board concludes that the March 1960 rating 
decision which denied entitlement to service connection for 
psychiatric disability has not been effectively challenged so 
as to provide an avenue for assigning an earlier effective 
date for the grant of service connection for psychiatric 
disability.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


